UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2009 Commission file number 1-31763 KRONOS WORLDWIDE, INC. (Exact name of Registrant as specified in its charter) DELAWARE 76-0294959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes No * The registrant has not yet been phased into the interactive data requirements. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer Non-accelerated filer XSmaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on October 31, 2009: KRONOS WORLDWIDE, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2008; September 30, 2009 (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) - Three and nine months ended September 30, 2008 and 2009 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (Loss) (Unaudited) – Nine months ended September 30, 2009 6 Condensed Consolidated Statements of Cash Flows (Unaudited) - Nine months ended September 30, 2008 and 2009 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure About Market Risk 27 Item 4. Controls and Procedures 27 Part II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 29 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, September 30, 2008 2009 (Unaudited) Current assets: Cash and cash equivalents $ 13.6 $ 40.4 Restricted cash 1.5 1.1 Accounts and other receivables 178.6 220.5 Inventories 385.1 256.0 Prepaid expenses and other 6.6 10.8 Deferred income taxes 4.1 4.3 Total current assets 589.5 533.1 Other assets: Investment in TiO2 manufacturing joint venture 105.6 104.1 Deferred income taxes 166.4 197.7 Other 11.7 11.5 Total other assets 283.7 313.3 Property and equipment: Land 37.5 43.9 Buildings 215.9 230.6 Equipment 949.8 1,019.3 Mining properties 73.9 114.9 Construction in progress 41.7 19.6 1,318.8 1,428.3 Less accumulated depreciation and amortization 833.3 928.0 Net property and equipment 485.5 500.3 Total assets $ 1,358.7 $ 1,346.7 KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2008 September 30, 2009 (Unaudited) Current liabilities: Current maturities of long-term debt $ .8 $ 1.7 Accounts payable and accrued liabilities 195.3 190.0 Income taxes 3.7 3.1 Deferred income taxes 4.6 4.9 Total current liabilities 204.4 199.7 Noncurrent liabilities: Long-term debt 637.7 641.6 Deferred income taxes 35.7 41.6 Accrued pension cost 125.5 123.6 Accrued postretirement benefit cost 8.7 9.7 Other 28.8 29.4 Total noncurrent liabilities 836.4 845.9 Stockholders' equity: Common stock .5 .5 Additional paid-in capital 1,061.8 1,061.9 Retained deficit (567.9 ) (607.8 ) Accumulated other comprehensive loss (176.5 ) (153.5 ) Total stockholders' equity 317.9 301.1 Total liabilities and stockholders’ equity $ 1,358.7 $ 1,346.7 Commitments and contingencies (Notes 7 and 10) See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) Three months ended Nine months ended September 30, September 30, 2008 2009 2008 2009 (Unaudited) Net sales $ 345.6 $ 310.1 $ 1,070.0 $ 840.2 Cost of sales 295.2 250.6 903.3 762.4 Gross margin 50.4 59.5 166.7 77.8 Selling, general and administrative expense 43.9 39.2 134.2 108.1 Currency transaction gains (losses), net 2.6 2.7 (.3 ) 9.1 Other operating expense, net (1.2 ) (1.9 ) (4.9 ) (5.7 ) Income (loss) from operations 7.9 21.1 27.3 (26.9 ) Other income (expense): Interest income .3 .1 .9 .1 Interest expense (11.3 ) (10.5 ) (33.0 ) (30.6 ) Income (loss) before income taxes (3.1 ) 10.7 (4.8 ) (57.4 ) Income tax expense (benefit) .5 2.1 (6.6 ) (17.5 ) Net income (loss) $ (3.6 ) $ 8.6 $ 1.8 $ (39.9 ) Net income (loss) per basic and dilutedshare $ (.07 ) $ .17 $ .04 $ (.82 ) Cash dividends per share $ .25 $ - $ .75 $ - Basic and diluted weighted-average shares used in the calculation of net income (loss) per share 49.0 49.0 49.0 49.0 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (LOSS) Nine months ended September 30, 2009 (In millions) Additional Accumulated other Total Common stock paid-in capital Retained deficit comprehensive loss stockholders' equity Comprehensive income (loss) (Unaudited) Balance at December 31, 2008 $ .5 $ 1,061.8 $ (567.9 ) $ (176.5 ) $ 317.9 Net loss - - (39.9 ) - (39.9 ) $ (39.9 ) Other comprehensive income, net - - - 23.0 23.0 23.0 Issuance of common stock - .1 - - .1 - Balance at September 30, 2009 $ .5 $ 1,061.9 $ (607.8 ) $ (153.5 ) $ 301.1 Comprehensive loss $ (16.9 ) See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Nine months ended September 30, 2008 2009 (Unaudited) Cash flows from operating activities: Net income (loss) $ 1.8 $ (39.9 ) Depreciation and amortization 40.2 34.3 Deferred income taxes (7.7 ) (20.5 ) Benefit plan expense greater (less) than cash funding: Defined benefit pension plans (4.3 ) (2.4 ) Other postretirement benefits .2 .2 Distributions from TiO2 manufacturingjoint venture 4.9 1.5 Other, net 1.8 1.4 Change in assets and liabilities: Accounts and other receivables (40.3 ) (35.5 ) Inventories 3.0 137.5 Prepaid expenses (2.2 ) (3.3 ) Accounts payable and accrued liabilities 14.7 (5.4 ) Income taxes (2.0 ) .4 Accounts with affiliates 3.5 (4.5 ) Other, net - (.3 ) Net cash provided by operating activities 13.6 63.5 Cash flows from investing activities: Capital expenditures (54.3 ) (17.3 ) Change in restricted cash equivalents .6 .5 Net cash used in investing activities (53.7 ) (16.8 ) Cash flows from financing activities: Indebtedness: Borrowings 318.2 216.3 Principal payments (281.6 ) (240.5 ) Deferred financing fees (1.2 ) (.6 ) Dividends paid (36.7 ) - Net cash used in financing activities (1.3 ) (24.8 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (41.4 ) 21.9 Currency translation (.5 ) 4.9 Cash and cash equivalents at beginning of period 72.2 13.6 Cash and cash equivalents at end of period $ 30.3 $ 40.4 Supplemental disclosures: Cash paid (received) for: Interest $ 23.2 $ 20.7 Income taxes (.2 ) .6 Accrual for capital expenditures 3.3 .4 Capital lease obligation incurred - 3.6 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (Unaudited) Note 1 - Organization and basis of presentation: Organization –We are a majority-owned subsidiary of Valhi, Inc. (NYSE: VHI).At September 30, 2009, Valhi held approximately 59% of our outstanding common stock and NL Industries, Inc. (NYSE: NL) held an additional 36% of our common stock.Valhi owns approximately 83% of NL's outstanding common stock.
